DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 Response to Amendment
In the amendment to the claims filed along with the RCE on 2/12/2021, claims 1, 15, and 18 have been amended.  Claim 18’s amendment has overcome the previous claim objection; therefore, the claim objection has been withdrawn.
Response to Arguments
Applicant’s arguments filed along with the RCE and claim amendments on 2/12/2021 are made in view of the amendments to independent claims 1 and 15.  The arguments made in view of the prior art Holmes with respect to claims 1 and 15 as currently amended have been found to be persuasive; however, the arguments made in view of Farivar with respect to claims 1 and 15 as currently amended are not persuasive.  An updated rejection in view of the amendments over Farivar can be found below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 2, 5, 16, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farivar (US Pat. No. 5,250,036) in view of Bierman et al. (US Pub. No. 2012/0316500 A1).
Regarding claim 1, Farivar discloses a percutaneous needle assembly (Figs. 1-5) for synovial cyst access, comprising: a first elongate member 4 (Figs. 1-5) comprising a lumen; a second elongate member 6 (Figs. 1-5) coaxially disposed within the lumen of the first elongate member 4; and a piercing needle 8 (Figs. 1-4), wherein one of the first elongate member 4 and the second elongate member 6 comprises a sharp distal end fails to explicitly disclose wherein the piercing needle comprises a flexible shaft configured to pass through a tortuous path.  
However, Farivar does disclose throughout the detailed description that the catheter 4 is made of a flexible tubing (i.e. column 5, lines 59-61).  The catheter placement system in Farivar is intended to be delivered intravenously, which is considered to require such a flexible tubing (as described by Farivar) to flex within the vasculature in order to reach a target site.  Since the catheter 4 in Farivar is flexible to accommodate the intravenous introduction, it is considered that once the catheter is flexed into position, the needle delivered therethrough would also require a flexible property to allow for its delivery therethrough.  
Bierman et al. teach conventional, biocompatible materials to be used in their access device, which includes the needle to be made of materials including nitinol (a flexible metal).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the piercing needle of Fariver’s device from nitinol, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Farivar further discloses wherein the first elongate member 4 comprises the sharp distal end (‘chisel point’ 22 of first elongate member 4; column 6, 
Regarding claim 4, Farivar further discloses wherein the second elongate member 6 comprises the blunt distal end 31 and a lumen extending from the blunt distal end to a proximal end (Figs. 1-5; lumen therein receives needle assembly 8), and wherein the blunt distal end 31 is configured to resist penetrating tissue (the blunt end would resist penetrating tissue by the nature of the term ‘blunt’).  
Regarding claim 6, Farivar further discloses wherein the piercing needle 8 is coaxially disposed within the lumen of the first elongate member 4 and extends beyond a distal end of the first elongate member 4 (Fig. 1).  
Regarding claim 7, Farivar further discloses wherein the piercing needle 8 is coaxially disposed within the lumen of the second elongate member 6 and extends beyond the distal end of the second elongate member 6 (Fig. 1).  
Regarding claim 8, Farivar further discloses wherein the piercing needle 8 comprises a distal end configured to penetrate tissue (‘piercing needle’ is intended to pierce tissue; column 3, lines 35-41).  
Regarding claim 9, Bierman et al. teach (as discussed in the rejection of claim 1) wherein the piercing needle is formed from nitinol (see claim 1 above).
Regarding claim 15, Farivar discloses a kit for creating an opening in a wall of a spinal cyst (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), comprising: a spinal cyst needle assembly fails to explicitly disclose wherein the piercing needle comprises a flexible shaft configured to pass through a tortuous path.  
However, Farivar does disclose throughout the detailed description that the catheter 4 is made of a flexible tubing (i.e. column 5, lines 59-61).  The catheter placement system in Farivar is intended to be delivered intravenously, which is considered to require such a flexible tubing (as described by Farivar) to flex within the vasculature in order to reach a target site.  Since the catheter 4 in Farivar is flexible to accommodate the intravenous introduction, it is considered that once the catheter is flexed into position, the needle delivered therethrough would also require a flexible property to allow for its delivery therethrough.  
Bierman et al. teach conventional, biocompatible materials to be used in their access device, which includes the needle to be made of materials including nitinol (a flexible metal).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the piercing needle of Fariver’s device from nitinol, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, Farivar further discloses wherein the first needle 4 comprises the sharp distal end (‘chisel point’ 22 of first needle 4; column 6, lines 5-10), and wherein the sharp distal end is configured to penetrate tissue (‘chisel point’ would be capable of penetrating tissue at a calculated force of insertion).  
 Regarding claim 18, Farivar further discloses wherein the second needle comprises the blunt distal end (‘blunt, distal end 31’ of second needle 6; column 6, lines 15-16), and wherein the blunt distal end is configured to resist penetrating tissue (the blunt end would resist penetrating tissue by the nature of the term ‘blunt’).  
Regarding claim 19, Farivar further discloses wherein the piercing needle 8 comprises a sharp distal end configured to penetrate tissue (‘piercing needle’ is intended to pierce tissue; column 3, lines 35-41).  
Regarding claim 20, Farivar further discloses wherein the piercing needle 8 is configured to create a microfenestration in the wall of a spinal cyst (a fenestration is an opening in a wall, since the piercing needle 8 is configured to pierce the tissue and is hollow - column 6, lines 35-38 - it is configured to create a fenestration after it has pierced the tissue).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 26, 2021